Citation Nr: 1700023	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS) of the lumbar spine (hereinafter lumbar spine disability).

2.  Entitlement to an evaluation in excess of 10 percent for patellar tendinitis and patellofemoral syndrome of the right knee (hereinafter right knee disability).

3.  Entitlement to service connection for a left knee disorder, to include as secondary to his lumbar spine disability and right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2010 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part assigned a 10 percent evaluation for the Veteran's lumbar spine disability, a 10 percent evaluation for the Veteran's right knee disability, and denied service connection for a left knee disorder.  The Veteran timely appealed the above issues.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The last VA examinations of the Veteran's lumbar spine and right knee disabilities were in July 2010 and they appear to be deficient; those examinations did not include range of motion testing in passive, in weightbearing, or in non-weightbearing.  Additionally, the RO requested new VA examinations for the Veteran's lumbar spine and right knee disabilities in February 2014; although he failed to report for those examinations, there is no indication in the record that the Veteran received adequate notice of these examinations.  Thus, a remand for new VA examinations is necessary at this time.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the Veteran's left knee claim, VA treatment records in September 2012 indicated the Veteran was scheduled for knee x-rays and a knee MRI in September 2012.  However, the results of these x-rays and MRI are not currently in the record.  Thus, a remand is necessary to obtain these records, and any other outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disability, right knee disability, and left knee disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

	Full range of motion testing must be performed where possible.  The lumbar spine should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

	In addition to completing the above testing, the examiner should additionally address any neurological complications associated with his lumbar spine disability, to include any radiculopathy, or bowel or bladders dysfunction that may be related to the Veteran's lumbar spine disability.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability, and to determine whether any current left knee disorder is related to military service or the Veteran's service-connected lumbar spine and/or right knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

	Full range of motion testing must be performed where possible.  The right knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

	The examiner should also identify all left knee disorders found to have existed at any time during the course of the appeal (even if currently resolved).  The examiner should opine whether any left knee disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.

	The examiner should also opine whether any left knee disorder is at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by either the Veteran's service-connected lumbar spine or right knee disabilities.  If aggravation of any left knee disorder by the lumbar spine or right knee disabilities is found, the examiner must attempt to establish a baseline of severity of his left knee disorder prior to aggravation by the service-connected right knee or lumbar spine disability.

		All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a left knee disorder and increased evaluation for his lumbar spine and right knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

